Citation Nr: 1506534	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-34 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for melanoma from September 1, 2012.  

2.  Entitlement to a higher initial rating for melanoma, rated as 100 percent disabling prior to September 1, 2012 and 80 percent disabling thereafter. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1973 to January 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in pertinent part, granted compensation for melanoma under 38 U.S.C.A. § 1151 (West 2002) and denied entitlement to TDIU.  

The issues of entitlement to an initial increased rating for melanoma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2012, the RO notified the Veteran of a proposal to reduce the disability rating for melanoma from 100 percent to 80 percent disabling.  

2.  A June 2012 rating decision reduced the rating for the Veteran's melanoma disability from 100 percent to 80 percent disabling effective September 1, 2012.

3.  At the time of the reduction, the 100 percent rating for melanoma had been in effect since December 3, 2009, a period less than five years.

4.  The record demonstrates that at the time the RO reduced the 100 percent evaluation assigned to the Veteran's melanoma there had been sustained material improvement in the symptoms attributable to that disability.




CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating from September 1, 2012 for melanoma have not been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.7, 4.1118, Diagnostic Code 7833 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation for melanoma under 38 U.S.C.A. § 1151 (West 2002) was awarded in the March 2010 rating decision on appeal.  An initial 100 percent evaluation was assigned effective December 3, 2009.  As there was a likelihood of improvement in the Veteran's disability, the assignment of a 100 percent rating was not considered permanent.  The Veteran disagreed with the assignment of a temporary 100 percent evaluation and initiated the current appeal.  The total schedular rating was continued in various rating decisions throughout the claims period until April 2012, when the RO proposed to reduce the disability evaluation for melanoma to 80 percent.  In a June 2012 rating decision, the Veteran's melanoma was reduced from 100 percent to 80 percent disabling effective September 1, 2012.  The Veteran disagreed with the reduction of her disability rating and contends that a permanent 100 percent evaluation is warranted as there is a constant threat melanoma may reoccur.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must determine whether the reduction of the Veteran's evaluation for the service-connected melanoma from 100 percent to 80 percent was proper.  The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is still considered warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

An April 2012 rating decision proposed to reduce the evaluation for the Veteran's service-connected melanoma to 80 percent.  A letter accompanying the April 2012 rating decision informed the Veteran she had 60 days to submit evidence and to request a hearing.  The Veteran responded by submitted a claim for TDIU and various records of private treatment, but did not request a hearing to discuss the proposed reduction.  In the June 2012 rating decision on appeal,  the RO reduced the rating for the melanoma to 80 percent disabling, effective September 1, 2012.  The Board therefor finds that VA has complied with the procedural requirements of 38 C.F.R. § 3.105(e) with respect the claim.

The 100 percent evaluation for the Veteran's melanoma was in effect from December 3, 2009 to September 1, 2012.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

At the time of the June 2012 rating decision, the Veteran's melanoma was rated as 100 percent disabling under Diagnostic Code 7833 for malignant melanoma.  This diagnostic code provides that residuals of malignant melanoma are rated as scars, disfigurement of the head, face, or neck, or impairment of function under the appropriate body system.  If skin malignancy required therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of the treatment and will continue with a mandatory VA examination six months following the completion of the treatment.  Any change in evaluation based upon that or subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e).  If there is no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation do not apply.  38 C.F.R. § 4.118, Diagnostic Code 7833.

The question currently before the Board is whether the Veteran's disability demonstrated improvement at the time of the reduction.  After review of the complete record, the Board finds that the evidence establishes material improvement in the Veteran's melanoma at the time of June 2012 rating decision.  Treatment records and letters from the Veteran's private dermatologist and the medical opinion of a June 2012 VA examiner demonstrate that the Veteran did not experience any recurrence of melanoma and was not undergoing current treatment for the disability at the time of the reduction.  

Prior to the reduction of the disability rating for melanoma, the Veteran experienced regular recurrences of skin cancer that required topical treatment and surgery.  Records from the Mayo Clinic dermatology clinic show that the Veteran underwent Mohs micrographic surgery on the right side of her neck, jawline, and cheek in April 2011 and October 2011 to remove recurrent malignant melanoma.  The skin was also treated with topical Aldara cream.  The October 2011 surgery showed extensive subclinical involvement with the entire right side of the neck, cheek, and jawline.  However, there was no evidence of an invasive component of the cancer and she was advised to follow up with skin examinations on a regular basis every 6 months.  

After October 2011, the record does not contain any evidence of a recurrence of melanoma.  A January 2012 dermatological examination at the Mayo Clinic showed that the Veteran had healed nicely from the October 2011 surgery and there was no sign of recurrence of malignant melanoma.  Furthermore, in a February 2012 letter, the Veteran's dermatologist noted that the Veteran did not require any post-operative radiation therapy or systemic chemotherapy.  While a March 2012 letter from the same doctor noted that the Veteran had a higher chance of developing skin cancer again-either a recurrence of melanoma on her face/neck or somewhere else on her body-the only treatment she currently required was follow-up examinations and scouting biopsies.  The Board also notes that the Veteran has not alleged that she has experienced melanoma since October 2011; rather, she argues that a reduction from a 100 percent rating was improper as she is at risk of a recurrence.

In June 2012, the Veteran's claims file was provided to a VA examiner to offer an opinion regarding the severity of her service-connected melanoma and any associated impairment to employment.  The VA examiner concluded that the Veteran was not receiving any treatment for melanoma.  While she was monitored closely for a recurrence of cancer, there were no signs of such a recurrence.  The examiner also noted that none of the Veteran's past treatment should cause a long-term decrease to her functional status and she was able to maintain sedentary and physical labor when considering her melanoma only.  

The evidence therefore establishes that at the time of the June 2012 reduction the Veteran had not experienced a recurrence of melanoma since October 2011.  She was not receiving any treatment for cancer and was advised by her physician to report for skin examinations every six months.  While she was at increased risk for a recurrence of melanoma, there were no signs of melanoma when her disability evaluation was reduced to 80 percent in June 2012 in accordance with Diagnostic Code 7833.  In addition, her past treatment was not expected to result in any long-term impact to her functioning and she was capable of both sedentary and physical employment.  The Board therefore concludes that a fair preponderance of the evidence demonstrates that the Veteran's melanoma showed improvement in both symptoms and function at the time of the June 2012 rating decision reducing her disability rating from 100 percent to 80 percent.  Accordingly, restoration of the 100 percent evaluation from September 1, 2012 is not warranted.  




Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in the April 2012 letter accompanying the rating decision proposing a reduction in the evaluation assigned the service-connected melanoma.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2009 letter mailed in response to the original claim for compensation under 38 U.S.C.A. § 1151.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once the underlying claim for benefits is substantiated additional VCAA notice is not required and any defect in the notice is not prejudicial).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including private treatment records and a June 2012 VA medical opinion.  The Veteran has not reported receiving treatment for melanoma at any VA or other federal facilities during the relevant claims period.  She was also not provided an in-person examination in connection with the reduction of her disability evaluation as she specifically requested an examination by record review in a May 2012 statement.  The Veteran reported that transportation issues and her severe nonservice-connected conditions prevented her from reporting for a physical examination.  VA complied with the Veteran's request and obtained an adequate medical opinion addressing the severity of her melanoma.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to restoration of a 100 percent rating for melanoma from September 1, 2012 is denied.  


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for an increased initial rating for melanoma and entitlement to TDIU.  The Veteran's service-connected melanoma is currently rated as 80 percent disabling for residuals of disfigurement of the head, face, or neck under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7833.  The record does not contain any medical or lay evidence addressing the severity of the Veteran's melanoma since the rating was reduced to 80 percent on September 1, 2012.  In a July 2012 letter, the Veteran's private dermatologist at the Mayo Clinic noted that she was at a significant risk of a recurrence of melanoma and would require biannual follow-up examinations.  Before a decision may be rendered with respect to the appropriate rating for melanoma, a request must be made for additional records from the Mayo Clinic.  The Board also finds that the claim for entitlement to TDIU is inextricably intertwined with the claim for an increased rating and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release from the Veteran, obtain medical records from Dr. Brewer at the Mayo Clinic dermatology clinic for the period beginning July 2012 and any other private provider identified by the Veteran.  

2.  Readjudicate the claims for a higher initial rating for melanoma and entitlement to TDIU.  If the benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


